ON MOTION FOR REHEARING.
After expiration of the time allowed, appellants present a motion to reinstate their appeal, in connection with which they exhibit what purports to be a new appeal bond in lieu of the one held to be defective. Attached to the motion are affidavits by which it is sought to excuse the delay in filing the motion. We have examined them and in our opinion the matters therein stated do not furnish sufficient reasons to excuse such delay.
The State calls attention to the fact that the original bond was filed too late, and that under such circumstances, even if not defective, it would have been insufficient to perfect an appeal, and therefore this is not a case where the appeal can later be perfected by filing a new bond. The trial court adjourned on the 27th day of October. The appeal bond should have been filed within twenty days after adjournment. (Art. 2084, R. C. S.) It was not filed until the 17th day of November, being one day too late. There seems to be force in the State's contention. Harvey v. Cummings, 62 Texas Rep. 186; T.  P. Ry. Co. v. Midland Mercantile Co., 181 S.W. Rep. 270. However, we mention, this only in passing, as the motion to reinstate may be disposed of upon the first ground stated.
The motion is overruled.
Overruled. *Page 295